Voorhies, J.
The defendants are sought to be made liable as sureties of the maker of the following promissory noté :
“ $365. - New Orleans, March 15th, 1856.
“ Sixty days after date I promise to pay to the order of-the sum of three hundred and sixty-five dollars, value received.
H. Donohoe.
“Endorsed, N. D. Marvel.
C. Snedicker.
“ It is admitted that Bono hoe sold the note, to Weaver in the condition in which it now is, with the endorsements thereon.” Further, “ that the notice of protest was not sufficient to hold the defendants as endorsers.’!
We do not think the defendants can be considered bound merely as sureties. 'The cases on which the plaintiff relies to hold them liable as such, without notice of protest, appear to us to be clearly distinguishaHejMm the one at bar.
*518In all of those cases, reported in 4 M. R., 639; 3 N. S., 659 ; 10 L. R. 374; 14 ibid, 380; 4 R. R., 101; 1 A. R., 248, 274 ; 2 ibid, 592; 4 ibid, 273; the notes declared upon had not been endorsed by the payees, in other words, the defendants were not parties to them. Eor in legal intendment the payee is called the endorser, and so is every other person who successively puts his name on the back of the bill of exchange or promissory note, and the person to whom it is then assigned or delivered is called the endorsee or holder. It is true in the cases of the Louisiana State Bank v. Senecal, 11 L. R. 30, and Leckie v. Scott et als., 10 L. R., 415, also relied upon, the defendants as endorsers of accommodation paper were considered to be sureties. But in neither of these cases does the question appear to have been raised as to whether the rights and obligations of the parties were to be governed in other respects according to the rules of the commercial law or not. But in the case of Jacobs v. Williams, 11 R. R., 187, where the defendants were accommodation endorsers, the court used the following language: “The suretyship between an accommodation endorser and the maker of a note exists only as between themselves ; with respect to the holders, their liability must depend on the rules applicable to negotiable instruments in general. The holder must, therefore, take the necessary steps to bind them, and they can avail themselves of any defence which might belong- to a maker, or endorser, on business paper.” The doctrine thus announced was subsequently recognized by this court in the case of Braux v. LeBlanc, 10 A. R., 98, where Mr. Justice Ogden, as the organ of the court, said: “ An accommodation endorser stands on the same footing with other endorsers,-as to what is legally requisite to fix his liability.” In the case at bar, Bonohoe was neither the payee nor endorser of the note sued upon. In receiving the note thus we think the plaintiff had good reason to consider the defendants as parties to it when endorsed by them, Marvel, the first endorser, as payee; and there was nothing to prevent him from filling up the blank by the insertion of the name of the payee.
Judgment affirmed.